t c memo united_states tax_court bethlyn busch petitioner and brett ferrigan intervenor v commissioner of internal revenue respondent docket no filed date kelly a gibson for petitioner brett ferrigan pro_se brandon s cline and john t arthur for respondent memorandum findings_of_fact and opinion goeke judge petitioner seeks review of respondent’s determination that she is not entitled to relief from joint_and_several_liability for tax_year year at issue the issues for decision are whether petitioner qualifies for relief from joint_and_several_liability under sec_6015 b for the year at issue we hold she does not whether petitioner qualifies for relief from joint_and_several_liability under sec_6015 for the year at issue we hold she does partially whether petitioner qualifies for relief from joint_and_several_liability under sec_6015 for the year at issue we hold she does not whether petitioner is liable for an accuracy-related_penalty under sec_6662 we hold she is to the extent stated herein findings_of_fact petitioner resided in florida at the time she petitioned this court petitioner and intervenor remained married during the year at issue and divorced in before their marriage petitioner owned real_property in west palm beach marital property intervenor’s name was later added to the title of the marital property petitioner also owned rental property rental property which was rented first to individuals and then to a church during the year at issue petitioner and intervenor deposited the income from the rental property into their joint bank 1all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar account petitioner and intervenor jointly managed renting out the rental property during the year at issue petitioner was the sole legal owner of the rental property petitioner initially purchased the rental property for dollar_figure she refinanced the marital property to purchase the rental property at the time of trial petitioner had equity of dollar_figure in the rental property no adjustment was made to account for the value of the land when depreciating the rental property the nondepreciable nature of land created an inflated depreciation deduction the marital property was refinanced multiple times after the purchase of the rental property some of the proceeds from the refinancing were used to cover the couple’s monthly expenses the mortgage on the marital property was paid from petitioner and intervenor’s joint bank account petitioner and intervenor filed joint returns for taxable years through in the first years of their marriage petitioner and intervenor had a certified_public_accountant c p a prepare their tax returns eventually the couple decided to rely solely on intervenor to prepare their returns intervenor had no background in taxes or tax_return preparation when preparing their tax returns intervenor relied upon the software turbotax petitioner knew that intervenor prepared their tax_return petitioner orally supplied intervenor with the relevant tax information each year petitioner did not provide intervenor with any books_or_records for the tax information she gave him neither did she review their tax_return intervenor never withheld information about their tax returns from petitioner included with the tax_return was petitioner’s schedule c profit or loss from business intervenor’s schedule c and a schedule e supplemental income and loss reporting income and expenses from the rental property petitioner is a practitioner of oriental medicine she was self-employed during the year at issue using quickbooks software petitioner prepared profit and loss statements on her own intervenor had multiple jobs during his marriage to petitioner including acupuncturist and financial adviser these various positions gave rise to schedule c income schedule c expenses and wages reported on forms w-2 wage and tax statement intervenor was a financial adviser for the year at issue he has a bachelor’s degree in journalism and a series securities license petitioner and intervenor regularly discussed intervenor’s business including his income and expenses petitioner knew of and frequently attended intervenor’s business dinners with clients in the later half of their marriage petitioner and intervenor began taking distributions from their retirement accounts to cover their expenses the couple’s expenses totaled around dollar_figure per month petitioner and intervenor eventually started divorce proceedings on date their divorce was finalized petitioner received the marital property and the rental property in the divorce settlement on date respondent mailed separate statutory notices of deficiency notices determining a deficiency of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure for the year at issue petitioner had preemptively filed form_8857 request for innocent spouse relief with respondent on date for tax_year sec_2011 sec_2012 and sec_2013 in the notices respondent denied petitioner’s relief request for the year at issue petitioner timely petitioned this court under sec_6213 the only issue before the court at trial was relief from joint_and_several_liability i jurisdiction opinion the tax_court is a court of limited jurisdiction and can exercise its jurisdiction only to the extent provided by congress sec_7442 88_tc_1175 naftel v commissioner t c see also rules a b with respect to claims for relief from joint_and_several_liability the court has three jurisdictional bases for reviewing a claim as an affirmative defense in a deficiency redetermination proceeding pursuant to sec_6213 as a stand-alone petition pursuant to sec_6015 where the commissioner has issued a final_determination denying the electing spouse’s claim for relief or the commissioner has failed to rule on the claim within six months of its filing and in the context of a petition for review of a lien or levy action pursuant to sec_6320 or sec_6330 see sec_6015 sec_6213 sec_6214 sec_6320 sec_6330 d 119_tc_267 aff’d 360_f3d_361 2d cir see also 114_tc_354 baumann v commissioner tcmemo_2005_31 hale exemption tr v commissioner tcmemo_2001_89 petitioner timely filed a petition with this court contesting the determination in the notices that she was not entitled to relief from joint_and_several_liability for the year at issue consequently this court has jurisdiction to review petitioner’s claim for relief under sec_6213 as an affirmative defense in this deficiency proceeding ii sec_6015 three types of relief are available under sec_6015 sec_6015 provides full or partial relief from joint_and_several_liability if specific requirements are met sec_6015 allows the deficiency to be allocated to the nonrequesting spouse in the event the couple is no longer married sec_6015 is available when both sec_6015 and c are unavailable and if under all facts and circumstances we conclude that it is inequitable to hold the requesting spouse liable for any portion of an unpaid tax a sec_6015 relief sec_6015 requires a taxpayer seeking relief from joint_and_several_liability to satisfy five conditions a joint_return was filed for the taxable_year there is an understatement_of_tax attributable to erroneous items of the taxpayer's spouse the taxpayer establishes that in signing the return he or she did not know and had no reason to know that there was an understatement taking into account all facts and circumstances it would be inequitable to hold the taxpayer liable for the deficiency in tax for such taxable_year attributable to such understatement and the taxpayer timely elects relief under sec_6015 these conditions are stated in the conjunctive and the taxpayer must satisfy all five in order to be awarded relief see alt v commissioner t c aff’d 101_fedappx_34 6th cir as stated the failure of a taxpayer to satisfy any one of the elements precludes relief haltom v commissioner tcmemo_2005_209 the burden_of_proof is on the party electing the application of sec_6015 rule a petitioner and respondent agree that petitioner and intervenor filed a joint_return for the year at issue and petitioner timely elected relief accordingly petitioner must also show that the understatement_of_tax is attributable to erroneous items of intervenor petitioner did not know nor have reason to know of the understatement and it would be inequitable to hold her liable for the deficiency attributable to the understatement see alt v commissioner t c pincite attribution requirement under sec_6015 petitioner is eligible for relief only if the understatement_of_tax is attributable to erroneous items of intervenor a spouse’s ownership or activity relating to the erroneous item determines whether the understatement is attributable to only one spouse see olson v commissioner tcmemo_2009_294 a intervenor’s schedule c the record shows that the items reported on intervenor’s schedule c are attributable to him and not petitioner therefore the court finds that those items are attributable to the nonrequesting spouse and the second element of sec_6015 is satisfied as to those items b schedule e petitioner purchased the rental property and her name was the only name on the title petitioner and intervenor jointly managed renting out the rental property and the proceeds were deposited in a joint bank account petitioner currently resides at the rental property on the basis of these facts the schedule e income and deductions are attributable to both petitioner and intervenor see gaitan v commissioner tcmemo_2012_3 erroneous items were attributable to both spouses when both were involved in the business knowledge requirement a spouse can have neither actual knowledge of nor a reason to know of the understatement giving rise to the adjustment a spouse has reason to know if a reasonably prudent taxpayer could have been expected to know that the return contained an understatement 18_f3d_1521 11th cir rev’g tcmemo_1991_463 872_f2d_1499 11th cir aff’g tcmemo_1988_63 when determining whether there was reason to know the court_of_appeals in stevens noted certain factors the requesting spouse’s level of education the requesting spouse’s involvement in the family’s business and financial affairs the presence of expenditures that appear lavish or unusual when compared to the family’s past levels of income standard of living and spending patterns and the other spouse’s evasiveness or deceitfulness concerning the family’s finances stevens v commissioner f 2d pincite although petitioner has no background in tax ignorance of the tax consequences of an item which gives rise to a deficiency is no defense for one seeking innocent spouse relief 887_f2d_959 9th cir petitioner used quickbooks to keep business records petitioner frequently attended intervenor’s business dinners intervenor would discuss his business including his income with petitioner regularly while petitioner did not review the tax returns nothing in the record shows that this was a result of deceit by intervenor it is clear that petitioner had knowledge of the underlying items and how to keep track of business_expenses the facts are sufficient to show that petitioner had actual knowledge or reason to know of the understatement giving rise to the adjustment pursuant to stevens and price in sum petitioner is not entitled to sec_6015 relief for the adjustments to the schedule e because she fails the attribution requirement neither is petitioner entitled to sec_6015 relief from the adjustments to intervenor’s schedule c because she has failed to prove that she should not have reasonably understood those items b sec_6015 relief sec_6015 allows a qualifying requesting spouse who is no longer married to the person with whom the joint_return was filed to receive proportionate relief from joint liability in accordance with sec_6015 sec_6015 generally provides that items giving rise to a deficiency shall be allocated between the spouses as though they had filed separate returns--with the requesting spouse liable only for the proportionate share of the deficiency resulting from the allocation sec_6015 a sec_6015 does not apply to any portion of a deficiency if the commissioner proves by a preponderance_of_the_evidence that the requesting spouse had actual knowledge when signing the return of an item giving rise to the portion of the deficiency otherwise allocable to the nonrequesting spouse sec_6015 in the case of erroneous deductions knowledge of the item means knowledge of the facts that made the item not allowable as a deduction or credit sec_1_6015-3 income_tax regs in the case of a fictitious or inflated deduction knowledge means that the requesting spouse actually knew that the expenditure was not incurred or not incurred to the extent claimed id subdiv i b intervenor’s schedule c the adjustments made to intervenor’s schedule c relate to overstated expenses petitioner spoke with intervenor about his business and attended some of his business dinners while this shows that petitioner was aware of the existence of these items she did not have actual knowledge of the facts that made the items not allowable as a deduction or credit petitioner did not know that intervenor’s expenses were overstated in the absence of petitioner’s actual knowledge sec_6015 grants her relief from joint_and_several_liability with respect to intervenor’s schedule c adjustments schedule e as stated by the regulations there must have been actual knowledge that the deduction was not incurred to the extent claimed on the return according to the testimony at trial no one is sure how the original depreciation amount was reached in when the rental property was purchased we do know that turbotax was used during most years of the marriage this court has previously held that the use of tax software is not a get out of jail free card for taxpayers bulakites v commissioner tcmemo_2017_79 the fact that intervenor entered the information into turbotax for the couple is not enough to insulate petitioner from liability petitioner supplied the information to intervenor and tax preparation software is only as good as the information one inputs into it id at because petitioner was the owner of the rental property she had actual knowledge of the price paid for it her failure to review the tax_return does not relieve her of responsibility it was her rental income and she does not qualify for sec_6015 relief regarding the erroneous depreciation deduction in sum petitioner is entitled to sec_6015 relief relating to intervenor’s schedule c adjustments but not the schedule e adjustments relating to the rental property she owned sec_6015 allocation once it has been determined that the requesting spouse is entitled to relief under sec_6015 subsection d specifies the appropriate allocation of the deficiency it provides that erroneous items shall be allocated to each spouse as though each had filed a separate_return for the taxable_year 125_tc_211 the requesting spouse is then liable only for his her proportionate share of the deficiency id the regulations provide guidance as to the allocation of specific items erroneous items of income are allocated to the spouse who was the source of the income sec_1_6015-3 income_tax regs erroneous deductions related to a business or investment are allocated to the spouse who owned the business or investment id subdiv iv accuracy-related_penalties are allocated to the spouse whose item generated the penalty id subpara iv b under these standards we conclude that the deficiency and penalty for the year at issue should be allocated as follows the miscalculated depreciation and the underreported rental income remain joint liabilities intervenor claimed schedule c expense deductions in excess of those he was entitled to resulting in a total adjustment of dollar_figure intervenor was the source of his schedule c income and deductions thus the related portion of the deficiency is attributable to him any items which were not specifically discussed shall be allocated to each spouse c sec_6015 relief sec_6015 provides equitable relief from joint_and_several_liability if taking into account all facts and circumstances it is inequitable to hold the requesting spouse liable for any unpaid tax or any deficiency and relief is not available under subsection b or c as previously discussed petitioner is not eligible for relief under subsection b or c for the schedule e adjustments having found that petitioner is due relief from joint_and_several_liability under sec_6015 relating to intervenor’s schedule c adjustments relief under sec_6015 is inapplicable in regard to the schedule e adjustments petitioner’s ownership of the rental property and the facts and circumstances of the reporting error on depreciation do not demonstrate that it would be inequitable to hold petitioner liable for the underpayment iii sec_6662 accuracy-related_penalty respondent determined that petitioner is liable for a accuracy-related_penalty under sec_6662 and b and for an underpayment attributable to both negligence and a substantial_understatement_of_income_tax petitioner claims no penalty is appropriate because she did not prepare the return and lacked the knowledge to do so she had a good track record for paying taxes and the largest adjustment was related to property that she was persuaded to buy negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws sec_6662 this encompasses any failure to maintain adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs there is a substantial_understatement_of_income_tax if the amount of the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 under sec_7491 the commissioner bears the burden of production with regard to penalties and must come forward with sufficient evidence indicating that it is appropriate to impose penalties see 116_tc_438 however once the commissioner has met the burden of production the burden_of_proof remains with the taxpayer including the burden of proving that the penalties are inappropriate because of reasonable_cause and good_faith under sec_6664 see rule a higbee v commissioner t c pincite respondent has satisfied his burden of production regarding the imposition of the accuracy-related_penalty petitioner and intervenor’s understatement of income_tax for of dollar_figure which equals the deficiency exceeds dollar_figure which is greater than of tax required to be shown on petitioner’ sec_2012 return petitioner has failed to provide persuasive evidence that she acted with reasonable_cause or good_faith with regard to determining her tax_liability although petitioner had a good track record paying her taxes that is not relevant for determining whether the penalty is appropriate for the year at issue furthermore petitioner did not provide books_or_records to substantiate the income reported or deductions claimed lastly petitioner did not review the tax_return petitioner has not demonstrated that she acted with reasonable_cause or in good_faith when attempting to assess her tax_liability thus the accuracy- related penalty applies to the extent the tax_liability is attributable to petitioner to reflect the foregoing decision will be entered under rule
